PER CURIAM.
This is an appeal in a war risk insurance case in which verdict was directed for the government. A careful study of the evidence convinces us that it was impossible to conclude whether or not the disease from which insured was suffering had reached such stage at the time of the lapse of the policy as to constitute total and permanent disability within the meaning of its terms, and that any verdict for the plaintiff must necessarily have been based upon pure speculation. Under such circumstances, verdict was properly directed for the defendant.
Affirmed.